Title: To James Madison from Stephen Cathalan, Jr., 29 September 1801 (Abstract)
From: Cathalan, Stephen
To: Madison, James


29 September 1801, Marseilles. Acknowledges receipt of JM’s letters of 7 and 14 July, enclosing his new commission as commercial agent. Both he and his aged father are grateful beyond his power to express for this sign of favor from JM and the president. Has also received blank bond which law requires in lieu of the bond he gave on entering office. Is sending Philadelphia merchant Felix Imbert, who has his power of attorney, the form, on which he has mortgaged six of his twelve shares in the Bank of the United States, to forward for signatures to John Mason of Georgetown, Robert Gilmer & Company of Baltimore, Robert and John Oliver of Baltimore, David Pearce of Gloucester, Massachusetts, John Prince, Jr., of Salem, Massachusetts, and Felix Imbert. Promises to forward requested reports of U.S. vessels in port every six months. Only five have entered this year; two still await Swedish or American convoy. Explains that he has not kept up correspondence with American merchants about trade with Marseilles because unsettled conditions for the past several years, including previous American conflicts with Barbary powers and with France, blockade by British, loss of free-port status by Marseilles, and present possibility of peace between France and England, have all discouraged trade. Suggests that JM publish this information in newspapers if he thinks it will be helpful to American merchants. Adds that codfish alone will trade well, and then only until French are allowed to fish Newfoundland banks under a new peace treaty.
 

   RC (DNA: RG 59, CD, Marseilles, vol. 1). 6 pp.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:386 and n.


   A full transcription of this document has been added to the digital edition.
